DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-33 are pending.
Claims 11-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 15 March 2021.
Claims 1-10 are examined herein.
Claims 1-10 are rejected.

Applicant’s Response
Applicant's response, filed 15 October 2021 has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
In this Office action the text presented in italics pertains to the Applicant’s explicit recitations in the Specification and in the Claims.

Priority
This Application is a National Stage Application of PCT/US2016/040437 filed 30 June 2016. Applicant’s claim for priority to US 61/187,683 filed on 1 July 2015 and US 62/257,406 filed on 19 November 2015 is acknowledged.
Priority is acknowledged and granted for claims 1-10.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 October 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner. A signed copy of the IDS is included with this Office Action.

Drawings
The replacement drawings for figures 1, 3 and 5 filed on 15 October 2021 are accepted.

Specification
The Substitute Specification filed on 15 October 2021 is accepted.
In this Office action all references to the Specification pertain to the Substitute Specification filed on 15 October 2021.

Claim Interpretation
	The following recitations in the claims are not considered as limiting the scope of the claimed method for the reasons stated below. These recitations include:
“.....to generate normalized gene expression values” in claim 1, lines 14-15. This recitation is directed to an intended outcome of the normalizing step. If the applicant’s intention is to set forth that the method includes a step of generating or calculating normalized gene expression values, the claim should be amended to recite a positive active step for said purpose.
“.....to thereby make the classifiers for the platform” in claim 1, line 19. This recitation is directed to an intended outcome of the generating step. 
	“.....to provide said bacterial ARI classifier, viral ARI classifier and non-infectious illness classifier for the platform” in claim 5 lines 10-11. This recitation is directed to an intended outcome of the iteration performed in steps (i)-(iii).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The updated Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) (hereinafter the “Guidance”)  and the October 2019 Update: subject Matter Eligibility (“October 2019 Update”) articulates the following to evaluate subject matter eligibility:
(1)       Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One” of the Guidance)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)?
(2B)     If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?
 (1): With regard to claims 1-10, the claims are drawn to a method for making acute respiratory illness classifiers for a platform. As such, the claims fall into one of the four statutory categories of invention (a process).
(2A)(1): Claim 1 (method) is directed to the following abstract ideas which encompass mathematical concepts: normalizing the gene expression levels measured in step (d) to generate normalized gene expression values and generating a bacterial ARI classifier, a viral ARI classifier and a non-infectious illness classifier for the platform based upon said gene expression values normalized in step (e). 
With regard to the step of normalizing gene expression levels, the Specification at page 18 lines 31-35 describes: “In some embodiments, the gene expression levels are adjusted relative to to one or more standard gene level(s) (“normalized”). As known in the art, normalizing is done to remove technical variability inherent to a platform to give a quantity or relative quantity (e.g., of expressed genes)”. As such, this process is directed to a mathematical concept as a mathematical calculation.
 With regard to the step of generating a classifier, the Specification at page 12 lines 35-35 and at page 22 lines 25-32 defines the classifier as a mathematical function. Asus such, this process is directed to a mathematical concepts as a mathematical relationship. "Claims directed to nothing more than judicially recognized exceptions including abstract ideas (such as mathematical algorithms), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04).  Concepts identified by the Courts as Abstracts ideas include mental processes and mathematical relationships and, as established in the 2019 Revised Patent Subject Matter Eligibility Guidance, claims to a series of mathematical calculations based on selected information are directed to abstract ideas and, if a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components then it is still in the mental processes category unless the claim cannot practically be performed in the mind (MPEP 2106.04(a)(2) §§ III.A, III.B and IV; "2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 51–53). Accordingly, the claims recite abstract ideas.
(2A)(2): The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application ("2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 54–55).The judicial exceptions in the instant claim are not integrated into a practical application because claim 1 only recites the following additional elements:
Claim 1 (method): obtaining biological samples from a plurality of subjects known to be suffering from a bacterial acute respiratory infection; obtaining biological samples from a plurality of subjects known to be suffering from a viral acute respiratory infection; obtaining biological samples from a plurality of subjects known to be suffering from a non-infectious illness and measuring on said platform the gene expression levels of a plurality of genes.
 This combination of elements does not integrate the exceptions into a practical application because it does not impose any meaningful limits on practicing the abstract ideas. The steps of obtaining biological samples from a plurality of subjects and the step of measuring gene expression levels of a plurality of genes are pre-solution activities, recited at a high level of generality which are nominal to the main process. In particular the step of measuring gene expression levels is a data generating step wherein said data is used in performing the abstract steps (normalizing gene expression levels and generating a classifier). Accordingly, these additional elements do not integrate the exceptions into a practical application because none of these elements either alone or in combination meaningfully limit the exceptions. In particular, the combination of additional elements do not use the mathematical concepts in a specific manner that sufficiently limits the use of the mathematical concepts to a practical application. None of the dependent claims recite any additional non-abstract elements.  Claims 2-3 and 7 are directed to additional pre-solution activities, claim 4 is directed to attributes of the platform used in the method, claims 5 and 6 are directed to further limiting the abstract ideas and claims 8-10 redirected to attributes of the genes used in the classifiers.
 Accordingly, the claims are directed to an abstract idea which is NOT integrated into a practical application.
(2B): Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05). As explained above, the combination of additional elements does not integrate the exception into a practical application. The combination of elements does not amount to significantly more than the exception itself. The steps of obtaining  biological samples from a subject and measuring gene expression levels of a plurality of genes  are well-understood, routine and conventional in the field infectious disease diagnosis. Evidence of this fact can be found US 2008/0171323 to Banchereau (cited in the previous Office Action), specifically at paragraphs 39 and 69 and, in the references cited therein. These elements do not confine the use of the abstract ideas to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology and they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing. See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, and the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.


35 USC 101 Rejection-Response to Arguments
Applicant’s arguments filed on 15 October 2021 has been considered. The Applicant asserts the following:
1) That “the Office Action only discusses two elements of claim 1, normalizing the gene expression levels and generating a bacterial ARI classifier, a viral ARI classifier and a non-infectious illness classifier" and that “there are additional elements in claim 1, which do not appear to have been given consideration”. The Applicant then adds that “when the character of claim 1 as a whole is properly evaluated in light of the specification, it is seen that claim 1 is directed toward a method for making classifiers for a platform and not solely to steps of normalizing and generating”. The Applicant then concludes that because “claim 1 also includes the active steps of obtaining biological samples from a plurality of subjects known to be suffering from a bacterial acute respiratory infection, obtaining biological samples from a plurality of subjects known to be suffering from a viral acute respiratory infection, obtaining biological samples from a plurality of subjects known to be suffering from a non-infectious illness, and measuring on said platform the gene expression levels of a plurality of genes” claim 1 is not directed to an abstract idea under step 2A Prong One”.
It is respectfully submitted that these arguments are not persuasive. Step 2A Prong One of the patent-eligibility analysis asks whether the claim recites an abstract idea, law of nature, or natural phenomenon. In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. If the claim recites a judicial exception, the claim is further analyzed under Prong Two and, it is under the Prong Two analysis that the elements recited in addition to the abstract ideas are considered. Herein the Applicant has not provided any persuasive arguments of why the steps of normalizing the gene expression levels to generate normalized gene expression values and generating a bacterial ARI classifier, a viral ARI classifier and a non-infectious illness classifier recited in claim 1 are other than abstract ideas as mathematical concepts.
2) That under the analysis of Step 2A Prong Two “claim 1, when viewed as a whole......also integrates any judicial exception into a practical application in making the recited classifiers for the platform”.
It is respectfully submitted that this argument is not persuasive. Step 2A Prong Two of the patent-eligibility analysis asks whether the claim recites additional elements that integrate the judicial exception into a practical application. As stated in the MPEP 2106.04(d), limitations the courts have found indicative that an additional element (or combination of elements) may have integrated the exception into a practical application include:
• An improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a);
• Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, as discussed in MPEP § 2106.04(d)(2);
• Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b);
• Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP § 2106.05(c); and
• Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP § 2106.05(e).
In the instant case the additional elements recited in claim 1 include obtaining biological samples and measuring gene expression levels. These limitations are extra-solution activities that do not meaningfully limit the recited abstract ideas. In particular, the additional elements do not use the mathematical concepts in a specific manner that sufficiently limits the use of the mathematical concepts to a practical application.
 For the reasons stated above, the rejection herein has been maintained.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following rejections are maintained from the previous office action. Any newly cited portions are necessitated by claim amendment, as clarified below. 
Claim 2 recites: “The method of claim 1, wherein said measuring comprises or is preceded by one or more steps of: purifying cells from said sample, breaking the cells of said sample, and isolating RNA from said sample”. 
The claim is unclear because claim 1 lines 5-10, from which claim 2 depends recites:
“said method comprising: 
(a) obtaining biological samples from a plurality of subjects known to be suffering from a bacterial acute respiratory infection;
(b) obtaining biological samples from a plurality of subjects known to be suffering from a viral acute respiratory infection;
 (c) obtaining biological samples from a plurality of subjects known to be suffering from a non-infectious illness”.
As such there are three different “samples” obtained and the claim is unclear as to whether the steps of purifying, breaking the cells and isolating RNA are performed on the biological samples obtained in step (a) or, whether it is performed on the biological samples obtained in step (b) or, whether it is performed on the biological samples obtained in step (c) or whether it is performed on all the samples obtained in steps a-c. 
If the Applicant’s intention is to set forth that the steps of purifying, breaking the cells and isolating RNA are performed on each of the biological samples obtained in steps a-c, the following language is suggested:
“The method of claim 1, wherein said measuring comprises or is preceded by one or more steps of: purifying cells from each of the biological samples obtained in steps (a), (b) and (c), breaking the cells of said each of the biological samples obtained in steps (a), (b) and (c), and isolating RNA from each of the biological samples obtained in steps (a), (b) and (c)”. Clarification is requested.
For examination purposes the claim will be interpreted as requiring that the measuring step comprise or, be preceded by steps of purifying cells, breaking of the cells and/or isolating RNA in all the samples obtained from each of the plurality of subjects from which gene expression values will be analyzed. 
Claim 5 lines 3-5 recites: “(i) assigning a weight to each of the normalized gene expression values, entering the weights and expression values for each of the genes into a classifier equation.....”.
Firstly, there is lack of antecedent basis in the claim for “the weights.....for each of the genes”. Claim 5 line 3 recites that the weights are assigned to each of the normalized gene expression values. There is no recitation in the claim that weights are assigned to or associated with the genes and therefore it is unclear what is being entered into the classifier equation. Secondly, claim 1 lines 11-15, from which claim 5 depends, recites measuring gene expression levels of a plurality of genes and normalizing said gene expression levels. While claim 1 lines 14-15 recites “....to generate normalized gene expression values”, this recitation is directed to an intended outcome of the step of normalizing gene expression levels and does not limit the scope of the claimed method. See claim interpretation section above. Since there is no active positive step of generating normalized gene expression values the claim is unclear as to are the weights being assigned to and what is being entered into the classifier. Clarification is requested.
Claim 5 line 5 recites: “.....determining a score for an outcome for each of the plurality of subjects...”. The claim is unclear as to what is being scored. There is no recitation in the claim of an “outcome”. It is unclear whether the score is being provided for a clinical outcome or, for a diagnosis outcome or, for another type of outcome of the plurality of individuals. Clarification is requested.
The following rejection constitutes a new grounds of rejection and is necessitated by the claim amendments herein.
In claim 1 lines 17-18 there is lack of antecedent basis in the claim for “said gene expression values normalized in step(e)” Claim 1 lines 14-15 (step (d)) recites “normalizing the gene expression levels...”. The lack of antecedent basis renders the claim indefinite as to what is the basis for generating the bacterial ARI classifier, the viral ARI classifier and the non-infectious illness classifier for the platform. To obviate this rejection the following amendment is suggested: 
“(f) generating a bacterial ARI classifier, a viral ARI classifier and a non-infectious illness classifier for the platform based upon said gene expression levels normalized in step (e)”. Clarification is requested. 
Claim 3 recites: “The method of claim 1, wherein said measuring comprises measuring performed by semi-quantitative PCR and/or nucleic acid probe hybridization”.
The recitation that the measuring comprises measuring performed by semi-quantitative PCR and nucleic probe hybridization is unclear because semi-quantitative PCR and nucleic probe hybridization are molecular biology techniques which cannot “perform” measuring. Further, the claim is also unclear because it does not set forth what is being measured by semi-quantitative PCR and nucleic probe hybridization. Claim 1 lines 11-13, from which claim 3 depends, recites: (d) measuring on said platform the gene expression levels of a plurality of genes in each of said biological samples from steps (a), (b) and (c). The Applicant is asked to clarify whether claim 3 requires measuring the gene expression levels via semi-quantitative PCR and nucleic acid probe hybridization or, whether the claim requires a separate step of performing semi-quantitative PCR and nucleic probe hybridization on the samples obtained in steps (a)-(c). Clarification is requested.
For examination purposes, prior art teaching or suggesting measuring gene expression values via semi-quantitative PCR and/or nucleic acid probe hybridization will be interpreted as meeting the claimed limitation.
In claim 5 line 12 there is lack of antecedent basis in the claim for “gene expression values having a non-zero weight”. Claim 5 line 2 recites “assigning a weight to each of the normalized gene expression values”. To obviate this rejection the following amendment is suggested:
“wherein normalized gene expression values having a non-zero weight are included in the respective classifier”. Clarification is requested.
Claim 6 recites: “The method of claim 5, wherein the bacterial ARI classifier, a viral ARI classifier and a non-infectious illness classifiers are linear regression classifier and said generating comprises converting a score of each of said classifiers to a probability”.
The Applicant is asked to clarify whether the viral ARI classifier and the non-infectious illness classifiers are the same classifiers as the ones recited in claims 1 and 5, from which claim 6 depends, or whether they are different classifiers. If the Applicant’s intention is to set forth that the viral and the non-infectious illness classifiers are the same as the ones recited in claims 1 and 5, claim 6 should be amended to recite: “.....[[a]] the viral ARI classifier and [[a]] the non-infectious illness classifier..”.
Claims 4 and 7-10  are rejected for depending on a rejected base claim.
35 USC 112(b) Rejection-Response to Arguments
Applicant’s arguments filed on 15 October 2021 has been considered. The rejection of claims 2 and 5 has been maintained from the previous office action. A new grounds of rejection as necessitated by the claim amendments herein has been set forth for claims 1, 3 and 5.

Claim Rejections - 35 USC § 102(a)(2)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A. Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2008/0171323 to Banchereau (cited by the Applicant in the IDS 20 December 2017).
The rejection herein has been maintained from the previous office action.
Banchereau teaches teaches methods for analyzing samples for the prognosis and diagnosis of infectious diseases using multiple variable gene expression analysis (¶ 8).
With regard to claim 1, Banchereau teaches a method for making classifiers for a platform, wherein the classifiers comprise a bacterial acute respiratory infection (ARI) classifier, a viral ARI classifier and a non- infectious illness classifier for the platform (¶ 61, 68 and 82). Disease-specific transcriptional vectors for identifying and distinguishing diseases are calculated for infectious (bacterial, viral) and non-infectious (Systemic Lupus Erythematosus-SLE) diseases. 
said method comprising: 
(a) obtaining biological samples from a plurality of subjects known to be suffering from a bacterial acute respiratory infection  (¶ 28-29, 75, 117). Samples from patients with influenza are collected.
(b) obtaining biological samples from a plurality of subjects known to be suffering from a viral acute respiratory infection (¶ 28-30, 75, 117). Samples from patients with a bacterial infection (S.pneumoniae) are collected.
 (c) obtaining biological samples from a plurality of subjects known to be suffering from a non-infectious illness (¶ 135). Samples from Systemic Lupus Erythematosus (SLE) patients are collected. 
The Applicant has not provided a definition of the term “non-infectious”. The dictionary meaning of the term “infectious disease” according to the dictionary by Merriam-Webster is a disease caused by the entrance into the body of pathogenic agents. SLE per se is an autoimmune disease and it is not caused by the entrance into the body of pathogenic agents.
(d) measuring on said platform the gene expression levels of a plurality of genes  in each of said biological samples from steps (a), (b) and (c);
(e) normalizing the gene expression levels measured in step (d) to generate normalized gene expression values (¶ 13, 71, 135 and 148). Gene expression patters of r the samples obtained from patient with various infectious disease sates and from patients with SLE are determined.
(f) generating a bacterial ARI classifier, a viral ARI classifier and a non-infectious illness classifier for the platform based upon said gene expression values normalized in step (e), to thereby make the classifiers for the platform (¶11, 69, 82; Table 1 and Figure 6). Disease-specific transcriptome expression vectors are calculated and used to differentiate between genes correlated with an infection with Influenza versus bacteria, an immune response, anti-apoptosis; cell growth and/or maintenance and miscellaneous genes.
With regard to claim 2, see Banchereau at ¶ 39, 65 and 75.
With regard to claim 3, see Banchereau at ¶ 66.
With regard to claim 4, see Banchereau at ¶ 71. The invention is applied to gene expression monitoring systems. 
With regard to claim 7, see Banchereau at ¶ 27 and 29-31.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
B. Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0171323 to Banchereau as applied to claim 1 above and in further view of US 2005/0209785 to Wells (cited by the Applicant in the IDS 20 December 2017).
The rejection herein has been maintained from the previous office action.
Banchereau teaches a method for making classifiers based on gene expression values. 
However, Banchereau does not teach that generating the classifiers comprises iteratively:
(i)    assigning a weight to each of the normalized gene expression values, entering the weights and expression values for each of the genes into a classifier  equation and determining a score for an outcome for each of the plurality of subjects, then
(ii)    determining the accuracy of classification for each outcome across the plurality of subjects, and then
(iii)    adjusting the weight until the accuracy of classification is optimized, to provide said bacterial ARI classifier, viral ARI classifier and non-infectious illness classifier for the platform, wherein gene expression values having a non-zero weight are included in the respective classifier, and optionally uploading components of each classifier onto one or more databases (as in claim 5) and that the bacterial ARI classifier, a viral ARI classifier and a non-infectious illness classifiers are linear regression classifier and said generating comprises converting a score of each of said classifiers to a probability (as in claim 6).
Wells teaches methods for generating a classifier based on gene expression data  (Abstract, ¶ 30 and 51). 
Wells teaches that the method comprises the following steps:
 (i)    assigning a weight for each normalized gene expression value wherein physical variables (discriminatory variables) include gene expression values and  the method comprises calculating a weighted average of said values (¶ 53, 108 and 109)
entering the weight and expression value for each gene into a classifier (e.g., a linear regression classifier) equation wherein the weighted discriminatory variables data is entered into a classifier (¶ 108). The classifier is generated based on a linear regression algorithm (¶ 186 and 190).
and determining a score for outcome for each of the plurality of subjects wherein a score is assigned to the first physical variable that represents the ability for the first physical variable to accurately classify the plurality of biological samples into correct ones of the two or more known subject classes (¶ 33, 35 and 54). As just explained, the classifiers are built based on the physical (discriminatory) variables.
 then
(ii)    determining the accuracy of classification for each outcome across the plurality of subjects wherein the cutoff by which to distinguish between two classes or subclasses from the resulting intermediate combined classifier is determined (¶ 108).
and then
(iii)    adjusting the weight until accuracy of classification is optimized, to provide said bacterial ARI classifier, viral ARI classifier and non-infectious illness classifier for the platform, wherein genes having a non-zero weight are included in the respective classifier, and optionally uploading components of each classifier (genes, weights and/or etiology threshold value) onto one or more databases wherein the classifier data points are quantized to one-bit accuracy by assigning those greater than the cutoff a value of one and those below the cutoff a value of zero (¶ 108, 114 and 190). The method steps are repeated for each group of variables to form each of the classifiers. The classifier is a linear regression classifier (¶ 190) and the score corresponds to the p-value for a t-test (¶ 55).
Banchereau and Wells are directed to methods for making classifiers based on gene expression values. 
Thus, Banchereau and Wells are directed to the same field of endeavor.
It would have been prima facie obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have combined the teachings of Banchereau with Wells. One would have been motivated to do so and had a reasonable expectation of success in doing so because Wells teaches that the classifier generated according to the disclosed method has the advantage of providing a strong diagnostic efficacy (Wells at ¶ 184) which is of relevance to Banchereau who is explicitly directed to  diagnosis of infectious diseases (Banchereau at ¶ 140). The skilled artisan would be motivated for said combination because this would lead to the predictable result of improving the diagnostic efficacy of Banchereau’s method. An additional advantage is realized by providing a method which enables the determination of the underlying chemical or physical basis for disease discrimination (Wells at ¶ 135).
C. Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0171323 to Banchereau as applied to claim 1 above and in further view of Hu, X. et al; “Gene expression profiles in febrile children with defined viral and bacterial infection”; PNAS, July 30, 2013; Vol. 110, no. 31; pages 12792-12797 (hereinafter Hu-cited in the previous Office Action).
This is a new grounds of rejection and is necessitated by the claim amendments herein.
Banchereau teaches a method for making classifiers based on gene expression values. 
However, Banchereau does not teach that the bacterial ARI classifier comprises expression levels of 5, 10, 20, 30 or 50, to 80, 100, 150 or 200 of the genes listed as part of a bacterial ARI classifier in Table 1, Table 2, Table 9, Table 10 and/or Table 12 (as in claim 8), that the vital ARI classifier comprises expression levels of 5, 10, 20, 30 or 50, to 80, 100, 150 or 200 of the genes listed as part of a viral ARI classifier in Table 1, Table 2, Table 9, Table 10 and/or Table 12  (as in claim 9) or, the non-infectious illness classifier comprises expression levels of 5, 10, 20, 30 or 50, to 80, 100, 150 or 200 of the genes  listed as part of a non-infectious illness classifier in Table 1, Table 2, Table 9, Table 10 and/or Table 12 (as in claim 10).
Hu teaches gene expression-based classifiers for distinguishing virus-positive febrile children and febrile children with acute bacterial infection from virus-negative afebrile children (Figures 1 and Figure 4). 
Pertaining claim 8,  Hu teaches that the genes used for classification include: ISG15 (as in Applicant’s Table 1), HERC5 (as in Applicant’s Table 12), IFIT3 (as in Applicant’s Tables 1 and 12), IFIT 27 (Table 1), MX1 (as in Applicant’s Table 1), IFIT1 (as in Applicant’s Table 12), IFNGR2 (as in Applicant’s Table 12), HERC5 (as in Applicant’s Table 1), OAS 3 (as in Applicant’s Table 1).
Pertaining claim 9, Hu teaches that the genes used for classification include OASL (as in Applicant’s Table 1), ISG15 (as in Applicant’s Table 1), HERC5 (as in Applicant’s Table 12), IFIT3 (as in Applicant’s Tables 1 and 12), IFNGR2 (as in Applicant’s Table 1), MX1 (as in Applicant’s Table 1), IFNGR2 (as in Applicant’s Table 12), HERC5 (as in Applicant’s Table 1) and OAS 3(as in Applicant’s Table 1).
Pertaining claim 10, Hu teaches that the genes used for classification include ISG15 (as in Applicant’s Table 1), IFI6 (as in Applicant’s Table 12), HERC5 (as in Applicant’s Table 12), IFIT3 (as in Applicant’s Tables 1 and 12),  MX1 (as in Applicant’s Table 1), HERC5 (as in Applicant’s Table 1) and OAS 3 (as in Applicant’s Table 1).
Banchereau and Hu are directed to classifiers based on gene expression values for discerning amongst vital, bacterial and non-infectious diseases. 
Thus, Banchereau and Hu are directed to the same field of endeavor.
It would have been prima facie obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have combined the teachings of Banchereau with Hu. One would have been motivated to do so and had a reasonable expectation of success in doing so because Hu teaches that using classifier probes based on the expression of the genes shown in Figure 4 improves the accuracy in identifying a disease state (see Hu at page 12794 col. 2; page 12796 col. 1) which is of relevance to Banchereau who is explicitly directed to enhancing the accuracy in the discrimination of disease states based on gene classifiers. See Banchereau at ¶ 27, 29, 119-121. diagnosis of infectious diseases (Banchereau at ¶ 140).
35 USC 102(a)(2) Rejection-Response to Arguments
Applicant’s arguments filed on 15 October 2021 has been considered. The Applicant asserts the following:
1) That “the Banchereau reference does not teach generating classifiers of all three of the recited categories together as taught by the present application and recited in claim 1, which results in classifiers that are more accurate in distinguishing the different disease states”. The Applicant then refers to the specification of the present application on page 59, line 26 to page 60, line 6.
It is respectfully submitted that this argument is not persuasive. Firstly, the claim does not recite that the method includes distinguishing disease states with the classifiers and the claim does not set forth what aspect of the classifiers provide a “more accurate” distinction amongst disease states. This argument is not commensurate with the scope of the claim. Secondly, Banchereau teaches the generation of disease-specific transcriptional vectors for identifying and distinguishing amongst infectious (bacterial, viral) and non-infectious (Systemic Lupus Erythematosus-SLE) diseases.  See Banchereau at ¶ 33, 61, 68 82 and Figure 6 and therefore, Banchereau teaches a bacterial ARI classier, a viral ARI classifier and a non-infectious illness classifier as recited in claim 1. The Applicant has not provided any argument to rebut the Examiner’s conclusion that the disease-specific transcriptional vectors in Banchereau correspond to the recited bacterial ARI classifier, viral ARI classifier and non-infectious illness classifier recited in claim 1. 
2) That “Banchereau does not use weights with their classifier genes, which is different from the classifiers taught by the present application”. The Applicant then refers to pages 12-13 of the Specification and concludes that “Banchereau does not teach each and every element of claim 1 and its dependent claims 2-4 and 7”.
It is respectfully submitted that this argument is not persuasive. None of claims 1, 2-4 or 7 recites the use of weights with the classifiers. This argument is not commensurate with the scope of the claims.
The rejection of claims 1, 2-4 and 7 under 35 USC 102(a)(2) has been maintained.
35 USC 103 Rejection-Response to Arguments
Applicant’s arguments filed on 15 October 2021 has been considered. The Applicant asserts the following:
1) That “claims 8-10 are amended herein to depend from and incorporate the recitations of claim 1, which is not subject to this rejection”.
A new grounds of rejection as necessitated by the claim amendments herein has been set forth for claims 8-10.
2) With regard to claims 5 and 6 the Applicant asserts that “as noted above, the Banchereau reference does not teach generating classifiers of all three of the recited categories together as taught by the present application, which results in classifiers that are more accurate in distinguishing the different disease states” and that  “addition of the Wells reference does not remedy this deficiency”. The Applicant then adds that “the Wells reference refers to various approaches for optimization, with intermediate classifiers and meta classifiers, and no one approach is suggested. See also paragraph [0113] of Wells, which notes that many such approaches may be used” and concludes that “the various paragraphs cited in the Office Action would not have provided the requisite guidance or motivation to use the particular steps recited in claims 5 and 6, and thus the rejection appears to be based on impermissible hindsight reconstruction”.
It is respectfully submitted that these arguments are not persuasive. Firstly,  as explained in the response to the arguments pertaining the rejection of claim 1 under 35 USC 102(a)(2) above, Banchereau teaches a bacterial ARI classifier, a viral ARI classifier and a non-infectious illness classifier and the Applicant has not provided any arguments to rebut the Examiner’s conclusion.  Secondly, in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Herein, the Applicant has not pointed out the reasons why the modification of Banchereau’s method with the teachings of Wells would render Banchereau inoperable or it intended purpose or, why the skilled artisan would not find a motivation to combine the references. Thirdly, In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Herein the Examiner has provided a reasoning based on the explicit disclosure by Wells that the classifier generated according to the disclosed method has the advantage of providing a strong diagnostic efficacy. See Wells at ¶ 184.
The rejection of claims 5 and 6 has been maintained.
A new grounds of rejection under 35 USC 103 has been set forth for claims 8-10 as necessitated by the claim amendments herein.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2011/0312521 to Chaussabel teaches the identification of biomarker signatures by genomic transcriptional profiling to discern amongst patients with septicemic meliodosis, patients with sepsis caused by other pathogens and uninfected patients.
US 8,476,200 to Russwurm teaches a method for differentiating between infectious and non-infectious causes of multiple organ failure based on genomic profiling.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050. The examiner can normally be reached 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE ARCHER/Examiner, Art Unit 1631                                                                                                                                                                                                                                                                                                                                                                                 /Lori A. Clow/Primary Examiner, Art Unit 1631